DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claim 37 is directed to a nonelected species embodiment. Accordingly, claim 37 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 22, 24-26, and 28-36 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24-26, and 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 21 has been amended to recite that the method comprises shaping the stent’s geometry by estimating body fluid flow rate along the stent. The disclosure does not appear to have adequate support for these limitations. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 22, 24-26, 28, 29, 31-34, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston et al. (US Pub. No. 2002/0179166; hereinafter Houston) in view of Furst et al. (US Pub. No. 2006/0136051; hereinafter Furst).
Houston teaches the following regarding claim 21: a method of making a stent, comprising: forming an elongated body (3), wherein the elongated body has a proximal end (upper end) (Fig. 2), a distal end (lower end) (Fig. 2) and a central lumen (central opening of element 3) open at the proximal and distal ends of the stent for the passage of a guide wire (Fig. 2; para. 0047); and twisting the elongated body to form at least one open spiral channels (4a-4c) (para. 0047) on the exterior surface of said body (Fig. 2) to provide fluid communication between said proximal end and said distal end (Fig. 2; para. 0047); and shaping the stent’s geometry by estimating body fluid flow rate along the stent (paras. 0005-0007, 0014-0015, 0022) and setting a predetermined optimal fluid flow rate between said proximal end and said distal end (paras. 0014-0015, 0022, 0028), and adjusting a rotation rate of the spiral channels along the stent based on the predetermined optimal fluid flow rate (paras. 0014-0015, 0022, 0028), and the central lumen is not in fluid communication with the open spiral channels (Fig. 2).  
Regarding claims 21 and 32-34, Houston teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite the elongated body comprising a biodegradable polymer material. Furst teaches a stent comprising bioabsorbable polymer materials of PEG and p-dioxanone, and/or PPDO (paras. 0021, 0025, 0079), for the purpose of providing the device with the desired, structural characteristics, biocompatibility, and absorbability. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Houston to comprise the biodegradable polymers taught by Furst, in order to provide the device with the desired, structural characteristics, biocompatibility, and absorbability. In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of prosthesis material for another, is generally considered to be within the level of ordinary skill in the art.
Regarding claims 21, 24, and 25, Houston, as modified by Furst, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite the rotation rate of the spiral channels. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal rotation rates needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the rotation rates, would have been obvious at the time of applicant's invention in view of the teachings of Houston and Furst. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. In addition, it has been held that discovering the optimum value of a result effective variable (e.g., how the rotation rate affects the fluid flow or collapse ability) involves only routine skill in the art.
Regarding claim 22, Houston teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite the elongated body being formed by extrusion. Furst teaches that it is well known in the art that a stent is formed by extrusion (paras. 0076- 0079), for the purpose of more easily forming the device with the desired structural and mechanical characteristics needed for its implantation site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Houston to be formed by an extrusion process, as taught by Furst, in order to more easily form the device with the desired structural and mechanical characteristics needed for its implantation site.
Houston teaches the following regarding claim 26: the method of Claim 21, wherein said channels are on opposite sides on the exterior surface of said body (Fig. 2).  
Regarding claim 31, Houston, teaches the limitations of the claimed invention, as described above. However, it does not teach the stent comprising a radio-opaque substance. Furst teaches a stent comprising a radio-opaque substance (para. 0025), for the purpose of assisting in the device’s insertion and maintenance by allowing it to be visible by x-ray imaging. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Houston to comprise a radio-opaque substance, as taught by Furst, in order to assist in the device’s insertion and maintenance by allowing it to be visible by x-ray imaging.
Houston teaches the following regarding claim 36: the method of Claim 21, further comprising: recording a target lumen’s shape by optical photography and/or optical videography (paras. 0014-0015, 0022, 0028); and shaping the stent’s geometry of corresponding zones and connector regions of the stent to the target lumen in accordance with the recorded target lumen’s shape (paras. 0014-0015, 0022, 0028).  

Claims 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston, in view of Furst, further in view of Pasricha et al. (US Pat. No. 5,486,191; hereinafter Pasricha),
Houston, as modified by Furst, teaches the limitations of the claimed invention, as described above. However, they do not teach the elongated body 2comprising a biological agent. Pasricha teaches that it is well known in the art that a helical stent prosthesis comprises a biological agent, which is selected from the group consisting of chemotherapeutic agents, antimicrobial agents and gene transfer agents (col. 2, lines 60-col. 3, lines 5), for the purpose of preventing infection and promoting healing at the implantation site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Houston and Furst, to comprise a biological agent, as taught by Pasricha, in order to prevent infection and promote healing at the implantation site.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston, in view of Furst, further in view of Mehta (US Pat. No. 5,258,042),
Houston, as modified by Furst, teaches the limitations of the claimed invention, as described above. However, they do not teach the stent having a pre-implantation diameter that is expanded to a post-implantation diameter upon the absorption of a body fluid. Mehta teaches a stent prosthesis where the stent absorbs a body fluid in order to expand from a pre-implantation diameter to a post-implantation diameter (cols. 5-6), for the purpose of providing the user with a means to more easily insert and expand the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Houston and Furst, to absorb a body fluid in order to expand from a pre-implantation diameter to a post-implantation diameter, as taught by Mehta, in order to allow the user to more easily insert and expand the device, without the need for additional expansion instruments.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston in view of Furst, further in view of Wang et al. (US Pub. No. 2010/0036478; hereinafter Wang).
Houston, as modified by Furst, teaches the limitations of the claimed invention, as described above. However, they do not teach the stent comprising PLA, trimethylene carbonate, and caprolactone. Wang teaches a stent comprising PLA, trimethylene carbonate, and caprolactone (paras. 0069- 0071), for the purpose of utilizing the materials’ biodegradable properties. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Houston and Furst to comprise a PLA, trimethylene carbonate, and caprolactone, as taught by Wang, in order to utilize the materials’ biodegradable properties. In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case substituting one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774